DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 08/24/2022 has been entered.  Claims 1, 5-8, 12-15 have been amended.  Claims 2-4 have been cancelled.  Claims 1, 5-20 are still pending in this application, with claims 1 and 13 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (US 2021/0080097).

Regarding claim 13, Becker discloses a) removing existing lights (large light bulb, Paragraph 0031) and housing; 
b) coupling a new assembly, wherein said assembly comprises a planar plate (100, Fig. 13), a niche (304 and 306, Fig. 13, Paragraph 0047) coupled to said plate, and wherein said niche comprises a threaded stem receiver (302, Fig. 13);
c) coupling a light (22, Fig. 1) to said planar plate, wherein said light comprises a threaded stem (24, Fig. 13, Paragraph 0047), and wherein said coupling comprises coupling said threaded stem to said threaded stem receiver (Fig. 13).

Regarding claim 14, Becker discloses said coupling of step b) comprises coupling a clip (the clip is formed by 116 and 118 where the slot 120 is located, Fig. 3, Paragraph 0039) from said planar plate with an existing feature (10 and 30, Paragraph 0031-0034, Fig. 1) and attaching a coupler (32, Fig. 1) through at least one coupling hole (114, Fig. 1) located on said planar plate.

Regarding claim 15, Becker discloses said coupling of step c) comprises coupling an LED light (LED, Fig. 13, Paragraph 0047) to a niche on said planar plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6-8, 11, 12, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2021/0080097) in view of Ruthenberg (US 6196471).

Regarding claim 1, Becker teaches a planar plate (100, Fig. 13); 
a niche (304 and 306, Fig. 13, Paragraph 0047) coupled to said plate (Fig. 13).
a wire (26, Fig. 13, Paragraph 0038) and a light (22, Fig. 1, Paragraph 0034); 
wherein said niche comprises a threaded stem receiver (302, Fig. 13), and wherein said light comprises a threaded stem (24, Fig. 13, Paragraph 0047), and wherein said threaded stem receiver receives said threaded stem (Fig. 13); and 
Becker teaches said wire is coupled to a power source and delivers voltage to said light (Paragraph 0040).
Becker fails to teach said wire is coupled to a converter which converts AC into DC and delivers DC voltage to said light.
Ruthenberg teaches said wire is coupled to a converter (34, Fig. 2; Column 4 line 55- Column 5, line 7) which converts AC into DC and delivers DC voltage to said light.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having an AC to DC converter of Ruthenberg to the lighting device of Becker, in order to convert the power from AC power which commonly used in a wall to DC power which is commonly used for LEDs (column 6, lines 31-45).

Regarding claim 5, Becker teaches planar plate and said light is coupled to a wall (14, Fig. 1) in a body of water (Paragraph 0031, Specifically pool or spa).
Becker fails to teach wherein said converter is located outside of said body of water.
Ruthenberg teaches wherein said converter is located outside of said body of water (Column 4 line 55- Column 5, line 7).

Regarding claim 6, Becker teaches said light and said planar plate do not comprise a housing (Fig. 1).

Regarding claim 7, Becker fails to teach a controller.
Ruthenberg teaches a controller (32; Column 4, line 55- Column 5, line 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having controller of Ruthenberg to the lighting device of Becker, in order allow for the electronics to control the lighting device in different situations.

Regarding claim 8, Becker fails to teach a controller.
Ruthenberg teaches said converter is a transformer (40, Fig. 2; Column 4 line 55- Column 5, line 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having transformer circuit of Ruthenberg to the lighting device of Becker, in order to convert the voltage from 110V to 12V which is commonly used for LEDs and needed for being safe in the wall of a pool.

Regarding claim 11, Becker teaches said planar plate comprises a clip (the clip is formed by 116 and 118 where the slot 120 is located, Fig. 3, Paragraph 0039) and at least one coupling hole (114, Fig. 3, Paragraph 0039).

Regarding claim 12, Becker teaches said planar plate and niche comprise a kit to replace existing pool lights (Paragraph 0031), housing, and niche (specifically if one of these were already installed this could still replace it).

Regarding claim 16, Becker discloses said light is coupled to a wire (26, Fig. 1), 
 Becker fails to teach a converer.
Ruthenberg teaches coupling said wire to a converter (34, Fig. 2; Column 4 line 55- Column 5, line 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having an AC to DC converter of Ruthenberg to the lighting device of Becker, in order to convert the power from AC power which commonly used in a wall to DC power which is commonly used for LEDs and needed for being safe in the wall of a pool.

Regarding claim 17, Becker fails to teach a converter.
Ruthenberg teaches said converter converts AC to DC voltage (34, Fig. 2; Column 4 line 55- Column 5, line 7).

Regarding claim 18, Becker fails to teach a converter or controller.
Ruthenberg teaches coupling said converter to a controller (32; Column 4, line 55- Column 5, line 7), and wherein said controller controls said light (Column 4 line 55- Column 5, line 27).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having controller of Ruthenberg to the lighting device of Becker, in order allow for the electronics to control the lighting device in different situations.

Regarding claim 20, Becker fails to teach said light is powered with DC.
Ruthenberg teaches said light (30, Fig. 2) is powered with DC (Column 4, line 55- Column 5, line 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the LEDs of Becker be powered by DC current as taught by Ruthenberg, in order to teach a common method for powering LEDs.

Claims 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2021/0080097) in view of Ruthenberg (US 6196471) in view of Potucek et al. (US 2018/0240322 Hereinafter Potucek).

Regarding claim 9, Becker in view of Ruthenberg fails to teach said controller is remotely coupled to a device
Potucek teaches said electronics (84, Paragraph 0135) is remotely coupled to a device (smart phone, Paragraph 0135).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the controller of Becker in view of Ruthenberg being able to connect to a smart phone as taught by Potucek, in order to allow the user to be able to control the device from the users smart phone thereby increasing convenience of the lighting device.

Regarding claim 10, Becker in view of Ruthenberg fails to teach said controller being able to scan a unique identifier.
Potucek teaches said electronics (84, Paragraph 0135) has a unique identifier (barcode, Paragraph 0135) which is scanned by said device (smart device, Paragraph 0135).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the controller of Becker in view of Ruthenberg being able to scan a barcode as taught by Potucek in order to keep track of individual electrical elements and allow for their control without needing to physically enter information of a given device by hand.

Regarding claim 19, Becker in view of Ruthenberg fails to teach the step of connecting said controller to a smart device.
Potucek teaches the step of connecting said controller to a smart device (Paragraph 0135).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the controller of Becker in view of Ruthenberg being able to connect to a smart phone as taught by Potucek, in order to allow the user to be able to control the device from the users smart phone thereby increasing convenience of the lighting device.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
The applicant has argued that Becker fails to teach the niche comprises a threaded stem receiver, and the light comprises a threaded stem, and wherein the threaded stem receiver receives the threaded stem. While this argument has been fully considered it is not persuasive. The Examiner points out that the niche element has been changed in the current rejection as well as the figure embodiment, the required limitation is considered to have been taught in the newly amended claims above.
The applicant has argued that the examiner fails to provided an explicit analysis to support a prima facie case of obviousness. While this argument has been fully considered it is not persuasive. The Examiner points out what the primary reference teaches in claim 1 and then what the primary reference fails to teach. The Examiner then provided what the secondary reference teaches. Then The examiner provided how the first reference would be modified by the secondary reference and the reasoning for why the combination is being made. These are the requirements for a prima facie case for obviousness as required.
In response to applicant’s argument to specifically claim 4 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The Examiner points out that reasons for combination were “to convert the power from AC power which is commonly provided by a wall to DC power which is commonly used for LEDs.
The applicant has argued that Becker fails to teach removing the existing light and housing… and the assembly includes a niche which comprises a threaded plate. While this argument has been fully considered it is not persuasive. The Examiner points out that the Embodiment of figure 13 does meet this requirement with its amended niche and Paragraph 0031 teaches using the kit to replace an existing light bulb fixtures in pools and spas. Applicant’s arguments for teaching away are also considered to be inaccurate given that the housing in not part of the applicant’s invention it is simply something which  has been removed to allow for a new lighting system to be installed in it’s place.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875